EXHIBIT 10.1
RESERVE ACCOUNT SECURITY AGREEMENT
     THIS RESERVE ACCOUNT SECURITY AGREEMENT (this “Agreement” or this “Reserve
Agreement”) is made as of January 7, 2011, by and between SOLAR POWER, INC., a
California corporation (“Pledgor”), and EAST WEST BANK, as lender under the Loan
Agreement described below (“Lender”).
Recitals
     A. This Agreement is being executed in connection with a loan in the amount
of $9,900,000 (the “Loan”), evidenced by a Term Loan Note of even date herewith
executed by Solar Tax Partners I, LLC, a California limited liability company
(“Borrower”), in favor of Lender (the “Term Loan Note”), to refinance certain
solar energy facilities located in Sacramento County, California (the
“Project”).
     B. The Loan is being made on the terms and conditions set forth in a Term
Loan Agreement of even date herewith between the Borrower and Lender (the “Loan
Agreement”). Capitalized terms utilized but not defined in this Agreement shall
have the respective meanings assigned thereto in the Loan Agreement.
     C. Borrower, Lender and Master Tenant 2008-C LLC (“Master Tenant’) have
entered into that certain Depositary Agreement dated as of the date hereof (the
“Depositary Agreement”) pursuant to which Borrower has agreed to the creation of
a debt service reserve account (the “Borrower Debt Service Reserve Account”) and
pursuant to which Borrower has granted to Lender a security interest in all of
the accounts governed by the Depositary Agreement as security for the
Obligations.
     D. As additional security for the Obligations, Pledgor has agreed to enter
into this Agreement and make certain deposits with Lender for debt service
charges related to the Loan (the “Reserves”).
Agreement
     NOW, THEREFORE, in consideration of the above and the mutual promises
contained in this Agreement, the receipt and sufficiency of which are
acknowledged, Pledgor and Lender agree as follows:
     1. Deposits to the Supplemental Debt Service Reserve Account. On or before
the Closing Date, Pledgor shall deposit or cause to be deposited with Lender in
an account that meets the standards for restricted accounts as required by
Lender (the “Supplemental Debt Service Reserve Account”) an amount equal to
$400,000 (the “Supplemental Debt Service Reserve Requirement”). Until the
earlier of (a) the Discharge Date and (b) the date on which Tax Equity Investor
sells its interest in Master Tenant pursuant to the put/call option in the
Master Tenant Operating Agreement, Lender shall have the sole right to make
withdrawals from the Supplemental Debt Service Reserve Account. All interest
earned on funds in the Supplemental Debt Service Reserve Account shall be added
to and become part of the Supplemental Debt Service Reserve Account, provided
that Lender shall not be responsible for any losses resulting from the
investment of the Supplemental Debt Service Reserve Account or for obtaining any
specific level or percentage of earnings on such investment.
     2. Disbursements From Supplemental Debt Service Reserve Account Prior to
Default. Lender shall disburse amounts from the Supplemental Debt Service
Reserve Account as necessary for the payment of principal and interest on the
Loan; provided, however, that (i) Lender shall not be obligated to make
disbursements from the Supplemental Debt Service Reserve Account at any time
that funds sufficient to cover all principal and interest payable at such time
on the Loan are available in the Borrower Blocked Account (as defined in the
Depositary Agreement), the Borrower Debt Service Reserve Account or from any
other source and (ii) Lender shall not be obligated to make such disbursements
during the existence of an Event of Default (unless such Event of Default
consists solely of the failure to pay principal and/or interest on the Loan when
due). Notwithstanding anything herein to the contrary, and except for the
application of funds by Lender pursuant to Section 5(b) below, for so long as

 



--------------------------------------------------------------------------------



 



Greystone Renewable Energy Manager, LLC (“Greystone”) is a member of Greystone
Renewable Energy Fund 2008-A, LLC (the “Fund”), and the Fund is a member of
Master Tenant, Lender shall not make any disbursements under this Agreement
without the prior written consent of Greystone, which consent shall not be
unreasonably withheld, delayed or conditioned.
     3. Security Interest. As collateral security for the prompt and complete
payment and performance when due of the Obligations, Pledgor hereby pledges,
assigns, hypothecates and transfers to Lender and grants to Lender a Lien on all
of its right, title and interest in, to and under the Supplemental Debt Service
Reserve Account and all cash, instruments, investment property, securities,
“security entitlements” (as defined in Section 8-102(a)(17) of the UCC) and
other financial assets (within the meaning of Section 8-102(a)(9) of the UCC) at
any time on deposit in any such Supplemental Debt Service Reserve Account,
including all income, earnings and distributions thereon and all proceeds,
products and accessions of and to any and all of the foregoing, including
whatever is received or receivable upon any collection, exchange, sale or other
disposition of any of the foregoing and any Property into which any of the
foregoing is converted, whether cash or non-cash proceeds, and any and all other
amounts paid or payable under or in connection with any of the foregoing.
     4. Reduction of Supplemental Debt Service Reserve Requirement. On January 1
of each year following the year in which this Agreement is entered into,
provided that no Default or Event of Default exists under the Loan Documents,
and subject to confirmation by Greystone that there is no default or breach
under the terms of the Borrower’s operating agreement and/or the Master Tenant’s
operating agreement, Lender shall disburse to Pledgor from the Supplemental Debt
Service Reserve Account an amount equal to $80,000 and the Supplemental Debt
Service Reserve Requirement shall be reduced by such amount on such date.
     5. Default.
          (a) Default Under This Agreement. Pledgor shall be in default under
this Agreement if Pledgor fails to pay any amount due hereunder or if Pledgor
fails to comply with any other provision of this Agreement. Pledgor agrees that
a default under this Agreement shall be deemed to be an Event of Default under
the Loan Documents, and that in addition to the remedies specified in this
Agreement, Lender shall be able to exercise all of its rights and remedies under
the Loan Documents.
          (b) Application of Reserves Upon Default. Upon the occurrence and
continuance of a default under this Agreement or an Event of Default under the
Loan Documents (other than a payment default that can be cured by application by
Lender of the Reserves as provided in Section 2 herein and with respect to which
Greystone has granted its consent to such application within three (3) Business
Days of such payment default), Lender may in its sole and absolute discretion
use the Reserves (or any portion thereof) for any purpose relating to the Loan,
including but not limited to (A) repayment of any Obligations; provided,
however, that such application of funds shall not cure or be deemed to cure any
default or Event of Default; (B) reimbursement of Lender for all losses and
reasonable expenses (including, without limitation, reasonable legal fees)
suffered or incurred by Lender as a result of such default or Event of Default;
or (C) payment of any amount expended in exercising all rights and remedies
available to Lender at law or in equity or under this Agreement or under any of
the other Loan Documents. Nothing in this Agreement shall obligate Lender to
apply all or any portion of the Reserves on account of any default or Event of
Default by Pledgor or to repayment of the Obligations or in any specific order
of priority.
     6. Remedies Cumulative. None of the rights and remedies conferred upon or
reserved to Lender under this Agreement is intended to be exclusive of any other
rights, and each and every right shall be cumulative and concurrent, and may be
enforced separately, successively or together, and may be exercised from time to
time as often as may be deemed necessary by Lender.
     7. Indemnification. Pledgor agrees to indemnify Lender and to hold Lender
harmless for, from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) (the “Claims”)
arising from or in any way connected with this Agreement or the holding or
investment of the Reserves except as a result of Lender’s gross negligence or
willful misconduct.
     8. Power of Attorney. Pledgor hereby constitutes and appoints Lender as its
true and lawful attorney-in-fact, with full power of substitution and full power
to do any and all things which Lender

-2-



--------------------------------------------------------------------------------



 



deems advisable or necessary to be done hereunder or with respect to the
Supplemental Debt Service Reserve Account as fully and effectively as the
Pledgor might or could do but for this appointment and hereby ratifies all that
said attorney-in-fact shall lawfully do or cause to be done by virtue hereof.
Neither Lender nor its agents shall be liable for any acts or omissions or for
any error in judgment or mistake of fact or law in its capacity as such
attorney-in-fact, except due to its gross negligence or willful misconduct. This
power of attorney is coupled with an interest and shall be irrevocable so long
as any Obligations shall remain outstanding.
     9. Fees and Expenses. Pledgor shall pay within five days after written
request from Lender all reasonable costs and expenses incurred by Lender in
connection with collecting, holding and disbursing the Reserves pursuant to this
Agreement.
     10. Termination of Reserves. Promptly following the Discharge Date, Lender
shall disburse to Pledgor all amounts remaining in the Supplemental Debt Service
Reserve Account.
     11. Entire Agreement; Amendment and Waiver. This Agreement contains the
complete and entire understanding of the parties with respect to the matters
covered and no change or amendment shall be valid unless it is made in writing
and executed by the parties to this Agreement. No specific waiver or forbearance
for any breach of any of the terms of this Agreement shall be considered as a
general waiver of that or any other term of this Agreement.
     12. Notices. Any notice or other communication herein required or permitted
to be given to any party hereto shall be sent to such Person’s address as set
forth below, or to such other address as notified by such Person to the other
party hereto in writing. Each notice hereunder shall be in writing and may be
personally served or sent by facsimile or United States mail or courier service
and shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of facsimile, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed. Each party hereto may change its information for
notices and other communications hereunder by providing notice of such change to
each other party hereto in accordance with this Section 12. The party’s
addresses for purposes of giving notices are as follows:

     
          If to Lender:
  East West Bank
 
  Loan Servicing Department
 
  9300 Flair Drive, 6th Floor
 
  El Monte, CA 91731
 
   
          If to Pledgor:
  Solar Power, Inc.
 
  1115 Orlando Ave.,
 
  Roseville, California 95661

     13. Severability. The invalidity, illegality, or unenforceability of any
provision of this Agreement pursuant to judicial decree shall not affect the
validity or enforceability of any other provision of this Agreement, all of
which shall remain in full force and effect.
     14. Applicable Law; Waiver of Jury Trial. This Agreement shall be governed
by and construed in accordance with the laws of the State of California without
regard to the conflict of laws principles thereof. PLEDGOR AND LENDER HEREBY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AND TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS HEREUNDER OR
THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY TRANSACTION ARISING
THEREFROM OR CONNECTED THERETO. PLEDGOR AND LENDER EACH REPRESENTS THAT THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.
[The remainder of this page left blank intentionally.]

-3-



--------------------------------------------------------------------------------



 



     The undersigned have executed this Agreement on the date and year first
above written.

            PLEDGOR:

SOLAR POWER, INC., a California corporation
      By:   /s/ Stephen C. Kircher         Name:   Stephen C. Kircher      
Title:   CEO       LENDER:

EAST WEST BANK, a California corporation
      By:   /s/ Don Danh         Authorized Signer             

